  6:18-cv-00056-RAW-SPS Document 343 Filed in ED/OK on 06/09/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF OKLAHOMA

THE CHEROKEE NATION,

                             Plaintiff,

v.

MCKESSON CORPORATION; CARDINAL
HEALTH, INC.; CARDINAL HEALTH 110,                    Case No. 18-CV-00056-RAW-SPS
LLC; AMERISOURCEBERGEN DRUG
CORPORATION; CVS PHARMACY, INC.;                      Hon. Ronald A. White
OKLAHOMA CVS PHARMACY, L.L.C.;
WALGREEN CO.; WAL-MART STORES,
INC.,

                             Defendants.


       RESPONSE TO THE COURT’S ORDER TO SHOW CAUSE (ECF NO. 336)

       I respectfully submit this response to the Minute Order dated June 3, 2021, directing me to

show cause for failing to file an entry of appearance (ECF No. 336).

       My failure to file an entry of appearance was an oversight. Following the granting of my

motion for pro hac vice, I registered for electronic case filing as required by LCvR 83.4(c) and

directed by the Minute Order at ECF No. 94. (Ex. A.) I intended to file an entry of appearance at

that time. An entry of appearance was prepared for filing but, due to a miscommunication, it was

not filed. Upon investigation after receiving the show-cause order, I discovered that the Clerk’s

Office e-mailed me about filing an entry of appearance on May 12. I was in the middle of preparing

for a deposition scheduled for May 14 and, regrettably, did not notice the e-mail. If I had noticed

the e-mail, I would have filed my entry of appearance.

       As directed by Your Honor’s Courtroom Deputy, I simultaneously am filing herewith my

entry of appearance. I apologize to Your Honor, his staff, and the Clerk’s Office for any

inconvenience this may have caused.
6:18-cv-00056-RAW-SPS Document 343 Filed in ED/OK on 06/09/21 Page 2 of 3




                                 Respectfully submitted,

                                 /s/ Paul B. Hynes, Jr.
                                 Paul B. Hynes, Jr. (admitted pro hac vice)
                                 ZUCKERMAN SPAEDER LLP
                                 1800 M Street, NW
                                 Suite 1000
                                 Washington, DC 20036
                                 Telephone: (202) 778-1800
                                 Facsimile: (202) 822-8106
                                 phynes@zuckerman.com

                                 Counsel for Defendants CVS Pharmacy, Inc.,
                                 and Oklahoma CVS Pharmacy, L.L.C.




                                    2
 6:18-cv-00056-RAW-SPS Document 343 Filed in ED/OK on 06/09/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on June 9, 2021, the foregoing was filed using the

Court’s CM/ECF filing system and will be served in the Court’s CM/ECF filing system on all

attorneys of record.

                                            /s/ Paul B. Hynes, Jr.
                                            Paul B. Hynes, Jr.
